United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1356
                                   ___________

James E. Mooney,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
State of Minnesota,                     *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                           Submitted: May 26, 1998

                               Filed: May 27, 1998
                                   ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      James E. Mooney appeals from the district court&s1 denial of his motion to
proceed in forma pauperis and dismissal of his complaint prior to service pursuant to
28 U.S.C. § 1915(e)(2)(B)(ii). Liberally construing Mr. Mooney&s complaint and



      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota, adopting the report and recommendation of the Honorable
Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota.
accepting his contention that he sued the Minnesota Department of Corrections and
state agents in their “official capacity,” we conclude his action requesting declaratory
relief for conduct that occurred over thirty-five years earlier was barred by the Eleventh
Amendment. See Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506
U.S. 139, 146 (1993); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99-
100 (1984). Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-